United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2465
                                 ___________

In re: Ronald W. Banks,                  *
                                         *
                Debtor,                  *
---------------------------              *
                                         *
Ronald W. Banks,                         *
                                         *
                Appellant,               * Appeal from the United States
                                         * Bankruptcy Appellate Panel for
        v.                               * the Eighth Circuit.
                                         *
Sandra Vandiver,                         *      [UNPUBLISHED]
                                         *
                Appellee,                *
---------------------------              *
                                         *
The American Retirees Association,       *
                                         *
                Amicus on Behalf of      *
                Appellant.               *
                                    ___________

                           Submitted: August 3, 2001

                                Filed: August 8, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.
      Ronald W. Banks appeals the bankruptcy appellate panel's affirmance of the
bankruptcy court's dismissal of Banks's Chapter 13 petition after the court found Banks
had not filed his petition in good faith and refused to confirm his plan. The American
Retirees Association has submitted an amicus brief supporting Banks. We affirm.

       Banks admitted below he filed bankruptcy only after the state court entered
judgment in favor of Sandra Vandiver, and conceded Vandiver was his only creditor.
See Noreen v. Slattengren, 974 F.2d 75, 77 (8th Cir. 1992) (debtor's filing of Chapter
13 petition in anticipation of civil damage award against him evidenced his bad faith).
Additionally, Banks proposed to pay Vandiver only fifteen percent of her claim, and
did not attempt to spread his plan payments over sixty months or otherwise amend his
plan to pay more money toward Vandiver's claim. See In re Estus, 695 F.2d 311, 317
(8th Cir. 1982) (facts to be considered in whether Chapter 13 plan has been proposed
in bad faith are, inter alia, amount of payment to unsecured creditors and duration of
plan). Based on these facts, coupled with the deference this court must give to the
bankruptcy court's credibility determinations, we cannot say the bankruptcy court
erroneously found Banks had not filed his petition in good faith or abused its discretion
by dismissing his petition. See In re Cedar Shore Resort, Inc., 235 F.3d 375, 379 (8th
Cir. 2000) (dismissal of bankruptcy petition reviewed for abuse of discretion); In re
LeMaire, 898 F.2d 1346, 1349 (8th Cir. 1990) (bankruptcy court's factual findings
reviewed for clear error; great deference is given to lower court's factual findings when
they are based on assessment of witness credibility).

       We thus affirm the decision of the bankruptcy appellate panel. See 8th Cir. R.
47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-